Opinion by
Mr. Chief Justice Moore.
1. An examination of the testimony discloses the character of the defendant to be eminent, and that her reputation for virtue and modesty is unquestioned. From her childhood until about six months after her marriage her health was excellent. In July, 1913, she became ill, and a physician was summoned. At his request two specialists were consulted, and it was found *259she was suffering from an attack of specific arthritis. The modern remedies used generally in a case of that Mud were hypodermically administered. Her feet and lower limbs, however,, were so swollen that they were incased in plaster of paris casts. "When she had somewhat recovered she went with her mother to La Grande, Oregon, her former home, intending to return to her husband as soon as she was able to make the journey. After remaining with her parents a short time she for the first time learned from a physician, who was there treating her, the nature of her malady, and then determined to bring a suit for a divorce, and so notified the plaintiff. The suit, however, was commenced by him, and a decree passed in his favor. It is unnecessary to refer further to the testimony. Its preponderance convinces us the defendant’s charge against the plaintiff is sustained, and she is the party who is entitled to the relief prayed for in the cross-bill. The decree appealed from is reversed, and one will be entered in this court, givingthe divorce to the defendant, restoring her maiden name, and granting to her an undivided one third of the plaintiff’s real property as particularly described. Reversed. Decree Rendered.
Mr. Justice Bean, Mr. Justice Harris and Mr. Justice McBride concur.